Citation Nr: 1451908	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-45 382	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for a prostate disorder, claimed due to Agent Orange exposure or secondary to hypertension. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disorder, claimed due to Agent Orange exposure or secondary to hypertension.

5.  Entitlement to service connection for residuals of kidney failure and kidney replacement, claimed due to Agent Orange exposure or secondary to hypertension.

6.  Entitlement to service connection for a thyroid disorder, claimed due to Agent Orange exposure or secondary to hypertension.

7.  Entitlement to service connection for a bladder disorder, claimed due to Agent Orange exposure or secondary to hypertension.


WITNESSES AT HEARING ON APPEAL

The Veteran, R.L., and C.W.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently transferred to the jurisdiction of the RO in Atlanta, Georgia.  The Veteran had a hearing before the Board in August 2014 and the transcript is of record.

The Veteran was previously represented by AMVETS, which withdrew their representation in June 2012.  At his hearing, the Veteran had two acquaintances, R.L. and C.W., assist him with his testimony.  Although they are both attorneys, neither party was formally representing the Veteran nor did the Veteran otherwise indicate they were his representatives.  

The RO, in denying the Veteran's prostatitis claim, considered the claim on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
The issue of entitlement to service connection for reflux esophagitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As will be discussed below, the Board finds new and material evidence warranting the reopening of his prostatitis claim.  The merits of that issue along with the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran's prostate disorder claim was denied in an unappealed March 1968 rating decision finding no in-service treatment for prostate problems and no current diagnosis related to the prostate; no new and material evidence was submitted within the appeal period.
 
2. Evidence received since the March 1968 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a prostate disorder.


CONCLUSIONS OF LAW

1.  The March 1968 rating decision that denied the claim of entitlement to service connection for a prostate disorder is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received since March 1968, and the prostate disorder claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Given the fully favorable decision discussed below for the issue of whether new and material evidence has been received to reopen the claim seeking entitlement to service connection for a prostate disorder, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

New and Material Evidence

The RO originally denied a claim seeking entitlement to service connection for prostate problems in March 1968 finding no in-service treatment and no current diagnosis related to the prostate.  The Veteran did not appeal the decision nor was any evidence or correspondence received by the RO within one year of the March 1968 rating decision.  Therefore, it is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of 1968 denial, the record contained the Veteran's service treatment records, which noted treatment for a rash in the prostate region in 1967, but were otherwise negative as to any prostate disorder specifically.  The record also contained post-service medical records, to include an August 1967 VA examination and a February 1968 treatment record.  The VA examination was negative regarding anything related to the prostate.  While the Veteran complained of his prostate in February 1968, he was not specifically diagnosed with anything related to those complaints. 

Since the March 1968 denial, records now contain private urology consults, urinalysis, and other private treatment from the 1980s to 2013.  These records reflect, among other things, a diagnosis of prostatitis, prostate atrophy, and a history of transurethral resection of the prostate in 1982.  The record also contains a July 2012 statement from the Veteran's friend and pharmacist indicating the Veteran's high blood pressure medication is known to effect the bladder, prostate, and kidney functioning.  

Again, the Veteran's prostate claim was previously denied because the medical evidence at the time did not indicate a current diagnosis or any link to service.  Since that time, the medical evidence now reflects current diagnoses and the possibility of a link to service, namely his hypertension medication.  While not currently service connected, his hypertension claim is also on appeal here.  As such, the evidence is new and material warranting the reopening of the claim seeking entitlement to service connection for a prostate disorder.

In short, the evidence received since the 1968 denial of entitlement to service connection for a prostate disorder is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a prostate disorder since the March 1968 rating decision.  The claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a prostate disorder is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran claims his hypertension started in the military or, at the very least, within one year of separation from the military.  He claims he has been on medication for his hypertension for decades, which eventually caused ailments to his bladder, kidney, thyroid, heart, and prostate.  Alternatively, he believes his disorders are directly due to Agent Orange exposure during his military service in Vietnam. 

His military records confirm the Veteran served on land in Vietnam from July 1966 to May 1967.  Thus, his exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307.  Ischemic heart disease is specifically listed as a disease presumptively associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  It is unclear whether the Veteran has ischemic heart disease specifically.  His exposure to the herbicide, however, is presumed and, therefore, service connection can still be established with medical evidence of causation whether or not a condition is presumptively associated with Agent Orange exposure by regulation.  See generally 38 C.F.R. §§ 3.303, 3.304.

The Veteran's February 1965 pre-induction examination indicates he entered service with a blood pressure reading of 124/72 and no noted abnormalities.  He separated from service in May 1967 with a blood pressure reading of 138/86 with complaints of pain and pressure in his chest.  Although no significant abnormalities were found at the time, the Veteran claims he sought treatment immediately after separation at the military hospital in Fort Dix, New Jersey.  Any such records, however, are not currently of record.  The RO/AMC must make efforts to obtain any missing military or VA medical treatment records.

Service treatment records also indicate treatment of a rash in the crotch and scrotum area in March 1967 and April 1967.  There was no prostate abnormality noted other than the rash.

After service, the Veteran claims he was placed on blood pressure medication immediately by his private physician.  The Veteran outlines his medical history from 1967 through present day.  Records from most of these identified doctors, however, are not currently of record because the Veteran indicates the doctors are deceased and their records are not otherwise available.  In support of his claim, however, the Veteran did submit a statement from the private physician's office manager in July 2012 where she confirmed the Veteran's treatment at her former boss' office from 1974 to 1993, to include for hypertension.  She further indicates that the Veteran was treated for high blood pressure prior to 1974 by another office. 

No actual private treatment records, however, are in the claims file prior to 1982.  At that time, the Veteran underwent various urinalyses and was ultimately diagnosed with prostatitis, bladder neck contract, and prostate atrophy.  He was diagnosed with end stage renal disease secondary to interstitial nephritis in November 2002, and underwent a kidney transplant in 2002.  At that time, a 30 year history of hypertension was noted, to include a history of transurethral resection of the prostate in 1982.  From the private treatment records in the claims file, it appears the Veteran had an allergic reaction to amoxicillin in 1999, which resulted in a decrease in renal function.  

In contrast, the Veteran believes it is his blood pressure medication, which he took for decades, that caused his kidney failure, heart problems, bladder problems, and prostatitis.  In support of his claim, he submitted a statement in July 2012 from a friend who also happens to be a pharmacist.  In that statement, the Veteran's friend indicates knowing the Veteran since 1974 and being made aware of his history of high blood pressure since even before 1974.  The pharmacist friend further opined that it is well known that the Veteran's high blood pressure medications can cause problems with the bladder, prostate, and kidney.

With regard to his thyroid disorder, a February 2008 private treatment record indicates clinical findings of "low TSH...probably related to immunosuppressive medications."  The Veteran also testified at his hearing before the Board that he has been on immunosuppressive medications ever since his kidney transplant in 2002.  Strangely enough, the Veteran informed the private physician at that time that his thyroid problem was being treated at a VA medical facility.  In contrast, the Veteran testified before the Board in August 2014 that he has never received VA treatment, but rather is treated privately only.  The RO/AMC must clarify with the Veteran to identify any and all private and VA medical treatment for these conditions.  

In light of the evidence of record, the Veteran's service in Vietnam, his in-service treatment for chest pain, his blood pressure readings being higher on separation compared to enlistment, the possible missing medical records, and the Veteran's contentions, VA examinations are warranted to ascertain whether the Veteran's current disorders can be associated with his military service, to include Agent Orange exposure.  The Veteran has never been afforded a VA examination for any of these issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate claims of entitlement to service connection claimed due to Agent Orange exposure and/or secondary to another service-connected disability.  Ask the Veteran to identify and provide release forms for any and all sources of treatment for his conditions on appeal not currently of record, to include the name of the hospital and the dates of treatment at Fort Dix, New Jersey, any 2008 treatment at a VA facility for his thyroid problems, and any other treatment from 2012 to the present relevant to his claims.

All efforts to obtain military, VA, and private medical records should be fully documented.

Two attempts must be made to obtain any identified private records, unless the first attempt reveals that further attempts would be futile.  If private records are identified but not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he obtains and submits them at a later date the claim may be readjudicated.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505; 126 Stat. 1165, 1191-93.

2. After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims folder must be reviewed by the examiners.  All necessary special studies or tests are to be accomplished.  

Based on the examinations and review of the records, the examiner should render opinions as follows:

In light of the Veteran's presumed Agent Orange exposure, the circumstances of his Vietnam service, his testimony and description of in-service and post-service symptoms, in-service complaints of chest pain, blood pressure readings found in the Veteran's service treatment records, such as 138/86 at separation in May 1967, and the medical office manager's July 2012 statement noting a history of blood pressure treatment since the 1960s (although no actual records could be obtained), is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service, was caused by service or is otherwise related to service, or that it manifested to a compensable degree within one year of service?

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3. After the above is complete, and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any kidney disorder, status-post kidney replacement, bladder disorder, thyroid disorder, heart disorder, and/or prostate disorder found.  The claims folder must be reviewed by the examiners.  All necessary special studies or tests are to be accomplished.  

The examiner(s) attention is drawn to service treatment records noting treatment for chest pain, bronchitis, upper respiratory infection, and a rash in the prostate region.  The examiner is to review the Veteran's testimony before the Board and his contentions of pertinent medical history; statements rendered in July 2012 by a former medical office manager of his private physician; statements rendered by his pharmacist friend in July 2012 noting a history of blood pressure medications spanning decades and the possibility of other disorders arising from the use of the medications.  Also noteworthy, is a February 2008 treatment record noting low TSH findings likely related to immunosuppressant medications.  

Based on the examinations and review of the records, the examiner(s) is asked to resolve whether the Veteran has ischemic heart disease and to also itemize any and all kidney, bladder, thyroid, heart, and prostate disorders found.  As to each diagnosis rendered, the examiner(s) should render opinions as follows:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's kidney, bladder, thyroid, heart, and/or prostate disorder began in service, was caused by service or is otherwise related to service, or that it manifested to a compensable degree within one year of service in light of the Veteran's presumed Agent Orange exposure, in-service complaints/treatment of chest pain, rash in the crotch/scrotum region, noted blood pressure readings on his in-service examinations, subjective description of in-service symptoms and symptoms since service, and post-service medical history?

(b) If the answer to (a) is no, and with consideration of the Veteran's reported medical history and the evidence of record, is it at least as likely as not (a 50 percent probability or more) that the Veteran's post-service diagnosis of kidney failure, bladder disorder, prostate disorder, thyroid disorder, or heart disorder was caused or aggravated by his hypertension, to include medications taken for his hypertension?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


